Citation Nr: 0103493	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  95-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cataracts, connective 
tissue/muscle damage, and chronic pain disorder, secondary to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
July 1957.  He has been represented throughout his appeal by 
the Arizona Veterans Service Commission.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1993, by the Phoenix, Arizona Regional Office (RO), 
which denied service connection for disabilities secondary to 
exposure to radiation.  The veteran and his wife appeared and 
offered testimony at a hearing before an RO hearing officer 
in November 1993.  A transcript of that hearing is of record.  
The notice of disagreement with the above determination was 
received in December 1993.  A Department of Veterans Affairs 
(VA) compensation examination was conducted in February 1994.  
A statement of the case was issued in June 1995, and the 
veteran's substantive appeal was received in August 1995.  A 
hearing officer's decision was entered in September 1995, and 
a supplemental statement of the case (SSOC) was issued in 
February 1996.  By a rating action in July 1996, the RO 
specifically denied claims of service connection for 
cataracts, chronic pain and muscle damage as secondary to 
radiation exposure.  An SSOC pertaining to those disabilities 
was issued in January 1997.  

On February 24, 1997, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned member 
of the Board, sitting at Phoenix, Arizona.  A transcript of 
that hearing is also of record.  At the hearing, the veteran 
submitted additional evidence for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304.  In 
August 1997, the Board remanded the case to the RO for 
further development.  Following the requested development, an 
SSOC was issued in June 2000.  The appeal was received at the 
Board in October 2000.  


REMAND

The veteran essentially contends that his diagnosed 
cataracts, connective tissue/muscle damage disorder, and 
chronic pain disorder are directly related to his exposure to 
ionizing radiation while on active duty.  He claims that he 
was exposed to radiation when he was a member of a detachment 
that engaged in clean-up operations after atmospheric testing 
during Operation CASTLE.  The veteran maintains that he was 
in Guam in April 1954; then, from October 1954 to March 1955, 
he was on Kwajalein Island.  He recalls an underwater blast 
that sent a tidal wave and caused water to flow over the 
island.  The veteran also indicates that he was sent on 
several trips to Bikini and Eniwetak islands, where he 
participated in the cleanup of those islands following 
nuclear detonations there.  The veteran argues that he was 
exposed to undue levels of radiation which has compromised 
his health.  

The Board notes that posterior subcapsular cataracts is 
currently among the radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(2) and it was initially reported many years after 
service thereby satisfying the criteria in § 3.311(b)(5).  
Moreover, in a medical statement dated in November 1993, Dr. 
F. Fuller Royal opined that the veteran's connective 
tissue/muscle damage and chronic pain disorder were directly 
related to his radioactive exposure in the 1950's.  

Upon reviewing the evidentiary record, the Board observes 
that this case was remanded to the RO in August 1997 for the 
purpose of completing any additional development under 38 
C.F.R. § 3.311, including confirming the veteran's claimed 
exposure.  Specifically, the RO was asked to contact the 
Defense Nuclear Agency ((DNA) now Department of Defense 
Threat Reduction Agency (DTRA) (Formerly Defense Special 
Weapons Agency (DSWA)) and request that it provide any dose 
data for the veteran.  His service medical records did not 
contain such information.  

The RO was able to obtain the veteran's personnel records 
that showed the inclusive dates of service with the Mobile 
Construction Battalion (MCB) 10, Detachment "A" on the 
island of Kwajalein in the Marshall islands from October 1954 
to March 1955.  He was sent back to MCB 10 on Guam, MI in 
March 1955.  He was then transferred to the Naval Air 
Facility at Naha, Okinawa in December 1955.  However, the 
information provided did not conclusively rule out the 
veteran's presence at an atmospheric nuclear test and, 
therefore, exposure to ionizing radiation.  

In April 2000, the service department advised the RO that a 
DD Form 1141 for the veteran had not been located.  Of record 
is a deferred rating decision, dated in May 2000, indicating 
that a request would be made to DTRA; however, there is no 
clear indication that the RO ever attempted to contact the 
DTRA pursuant to the Board's August 1997 remand instructions.  
Rather than attempting to contact DTRA, the RO instead 
contacted the Navy Environmental Health Center Detachment, 
which sent a letter to the RO in June 2000, indicating that 
no record of occupational exposure to ionizing radiation for 
the veteran had been located.  The Board must point out that 
the veteran's claim is not based solely upon occupational 
exposure; therefore, development through the Navy 
Environmental Health Center Detachment does not satisfy the 
development requirements for a claim based upon atmospheric 
test participation.  A specific request should be sent to 
DTRA.  See, M21-1, Part III, paras. 5.11-5.12.  

In view of the foregoing, and in light of the precedent 
established in Stegall v. West, 11 Vet. App. 268 (1998), the 
Board must request additional development of this claim to 
ensure compliance with the regulatory procedures applicable 
to the veteran's claim based on ionizing radiation exposure.  
Accordingly, the case is again REMANDED to the RO for the 
following: 

1.  The RO, as provided in 38 C.F.R. 
§§ 3.311(a)(1) and (a)(2)(i), should 
insure that all likely sources that may 
contain information of the veteran's 
claimed exposure to radiation have been 
contacted.  This must include a request 
directly to the DTRA (formerly DSWA) 
(formerly DNA) for dose information and 
should include a request to the service 
department for additional information.  
If it is determined that the veteran was 
exposed to ionizing radiation, as 
claimed, or that his presence or absence 
cannot be established, the issue should 
be further developed under 38 C.F.R. 
§ 3.311(c) as provided under § 3.311(b).  
All actions taken to confirm the 
veteran's exposure to ionizing radiation 
should be carefully documented in the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, and in accordance with the 
principles established in Stegall v. 
West, the RO should again review the 
claim of entitlement to service 
connection for cataracts, connective 
tissue/muscle damage disorder, and 
chronic pain disorder, as due to exposure 
to ionizing radiation exposure.  

3.  If the determination remains adverse 
to the veteran in any way, both he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice. By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




